10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

Case 2:19-cv-08163-JGB-E Document 23 Filed 05/15/20 Pagel1of1 Page ID#:270

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
DARYOL DERRICK RICHMOND, NO. CV 19-8163-JGB(E)
Petitioner,
Vv. JUDGMENT

CHRISTIAN PFEIFFER,

Respondent.

 

Pursuant to the Order Accepting Findings, Conclusions and

Recommendations of United States Magistrate Judge,

IT IS ADJUDGED that the First Amended Petition is denied and

dismissed without prejudice.

DATED: May 15, 2020.

SAL

Osrx: G. BERNAL
UNITE Osrares DISTRICT JUDGE

 
